DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 20, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the embodiment in which the cutting edge of the cutting portion is at least partially positioned within interior chamber of the feed roller body when the cutting portion is in the non-engaging/retracted position as now set forth at the ends of claims 1 and 20, respectively, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 20, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support or sufficient support for the recitation “wherein the cutting edge of the cutting portion is at least partially positioned within interior chamber of the feed roller body when the cutting portion is in the non-engaging/retracted position” as now set forth at the ends of claims 1 and 20, respectively. More specifically, support or sufficient support could not be found in the original disclosure for the cutting edge being positioned within the interior chamber of the roller body.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hansen et al., U. S. Pub. No. 2008/0217350 (hereafter “Hansen ‘350”).
Regarding claim 9 and the claims dependent therefrom, Hansen ‘350 discloses applicant’s claimed invention, and specifically discloses a dispenser with every structural limitation of applicant’s claimed invention including:
a dispenser housing (e.g., 11, 13) having a support (e.g., 31) for a supply of sheet material, and a discharge chute (e.g., 59) for discharging the sheet material from the dispenser;
a feed roller assembly rotatably mounted at least partially within the dispenser housing, the feed roller assembly comprising a feed roller (e.g., 19) having a feed roller body (e.g., 39) with a chamber defined therein and an outer wall including at least one opening defined therethrough (e.g., 47; see paragraph 0041), the feed roller being coupled to a drive mechanism (e.g., 57) for rotating the feed roller so as to dispense a selected amount of the sheet material through the discharge chute of the dispenser housing; and
a cutting assembly integrated with the feed roller assembly, the cutting assembly comprising:
a cutting portion (e.g., 121) having a cutting edge (e.g., the right-hand edge of 121 as viewed in Fig. 14 including 123 (also see Fig. 11)) configured to at least partially cut or perforate the sheet material;
a base (e.g., 103) at least partially supporting the cutting portion, the cutting portion being connected to the base; and
at least one follower arm (e.g., 105, 107) operatively connected to the base, the at least one follower arm having a follower (e.g., 147, 149) attached thereto and received within a track (e.g., 151, 153) defined along the dispenser housing, wherein as the feed roller is rotated to dispense the sheet material, the follower of the at least one follower arm is moved along the track, causing movement of the at least one follower arm such that at least the cutting portion is moved radially (e.g., wherein 121 as viewed in Figs. 13-15 travels radially) with respect to the rotation of the feed roller while also rotating with the rotation of the feed roller (e.g., see paragraph 0080) to move the cutting portion at least partially into engagement with the sheet material for at least partially cutting or perforating the sheet material for dispensing thereof, wherein the cutting portion, including its cutting edge, is moved relative to the sheet material along a radial path through and at least partially out of the at least one opening defined in the outer wall of the feed roller body to contact at least a portion of the sheet material at a predetermined angle with respect to the feed roller body such that the at least one cutting portion engages the sheet material in a stamped cutting or slicing action to at least partially cut or perforate the sheet material (e.g., in the same or substantially the same manner as the present invention) and does not drag against or scrape the sheet material to substantially prevent bunching, ripping, and/or inconsistent cutting or perforating thereof;
[claim 11] wherein the cutting edge of the cutting portion includes a series of teeth or serrated portions (e.g., 123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., U. S. Pub. No. 2008/0217350 (hereafter “Hansen ‘350”).
Regarding claims 19, Hansen ‘350 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks the specific force range of the cutting portion as follows:
[claim 19] wherein the at least one cutting portion is configured such that it exerts a force of about 1N to about 3N on the sheet material during cutting or perforating of the sheet material.
However, it is respectfully submitted that providing such structure amounts to a results effective variable for providing a structure that facilitates cutting a desired workpiece material with the desired force, including a minimal force or a maximum force, to ensure that the desired material used in the dispenser is successfully cut through. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a structure on the apparatus of Hansen ‘350 as a matter of routine engineering and/or manufacturing considerations.
Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., U. S. Pub. No. 2008/0217350 (hereafter “Hansen ‘350”) in view of Official notice as evidenced by Rasmussen, pn 4,712,461.
Hansen ‘350 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks the specific angle range of the cutting portion as follows:
[claim 18] wherein the at least one cutting portion contacts the portion of the sheet material at an angle of about 40o to about 60o in relation to the sheet material.
However, the Examiner takes Official notice that various cutting configurations that extend out of the roller at various angles to produce different contact angles with the sheet material are considered to be old and well-known alternatives in the art. As evidence in support of the taking of Official notice, Rasmussen discloses such a cutting configuration (e.g., see Fig. 2, which teaches one having ordinary skill in the art that the contact angle is about 45°). Therefore, it would have been obvious to one having ordinary skill in the art to provide such a cutting configuration on the apparatus of Lewis based on conventional or otherwise ordinary considerations in the art including type or material of workpiece being cut or the like.

Claims Not Rejected Over Prior Art
Claims 1, 4, 6, 16, 17, 20-23, and 25 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the cutting edge of the cutting portion being at least partially positioned within interior chamber of the feed roller body when the cutting portion is in the non-engaging/retracted position as claimed. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Allowable Subject Matter
Claim 24 is allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Beginning with the second paragraph on page 11 through the first paragraph (of the two paragraphs) on page 12, applicant argues that Hansen does not provide any disclosure of radial movement; for example, in the first paragraph on page 12, applicant argues the following:
However, Hansen does not appear to provide any disclosure that would support such a reading— i.e. there is no mention of the term “radial” or “radially” used to describe the movement of his knife, which instead is described as a “pivoting” movement.
It is respectfully submitted that applicant’s position is not understood. There appears to be no reason as to why the subject movement of the blade is not both “radial” and “pivotal.” Each movement is merely a description regarding a corresponding reference point. Namely, the blade carrier 103 on which the blade 121 is attached is clearly pivotally mounted on the arm 107. Thus, the Examiner agrees with this portion of applicant’s argument. However, if the blade 121 did not move radially with respect to the roller 19, particularly the outer wall of the roller 19, it could not move outside of the outer wall from the position shown in Fig. 13 to the positions shown in Figs. 14 and 15 and thus could not perform the disclosed cutting operation. Thus, it appears to be clear from the disclosure, particularly Figs. 13-15, that the blade, as well as the cutting edge thereof, moves radially and thus moves along a radial path as it moves outwardly and inwardly of the roller.
Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejections must be maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 16, 2022